Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mitchell Gatewood appeals the district court’s order denying his motion to dismiss Count Two of the Information. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gatewood, No. 3:07-cr-00054-RJC-1 (W.D.N.C. July 28, 2011). We further deny Gatewood’s motion for appointment of counsel. We dispense with oral *269argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.